NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                  __________

                                  No. 10-4049
                                  __________

                       UNITED STATES OF AMERICA

                                       v.

                               DEON BOLDEN,

                                                Appellant
                                  __________

                 On Appeal from the United States District Court
                            for the District of Delaware
                     (D.C. Criminal No. 1-02-cr-00045-001)
                 District Judge: The Honorable Leonard P. Stark
                                    __________

                   Submitted Under Third Circuit LAR 34.1(a)
                                May 26, 2011

         BEFORE: FUENTES, FISHER, and NYGAARD, Circuit Judges.

                             (Filed June 22, 2011 )

                                  __________

                          OPINION OF THE COURT
                                __________

NYGAARD, Circuit Judge.



                                       I.
       Appellant Deon Bolden, while under an order of supervised release from a prior

federal conviction, was arrested for possession with intent to distribute a controlled

substance. Bolden pleaded guilty in state court. At a subsequent revocation hearing in

the United States District Court for the District of Delaware, Bolden admitted violating

the terms of his supervised release.

       Bolden’s defense attorney urged the District Court to grant a sentencing variance

for two reasons. First, counsel argued that Bolden was scheduled to serve a state

sentence of eighteen months of intensive probation, a sentencing alternative to

incarceration that requires a minimum of eight hours of weekly supervision and other

conditions that would reintegrate Bolden into society while addressing the issues that led

to his re-offending.

       Counsel also argued that Bolden might not be able to avail himself of that

alternative sentencing structure set by the state if he received a federal sentence of

twenty-four months because his state sentence might run concurrent to the federal

sentence. Bolden also raised arguments concerning his need to provide assistance to his

fiancé, whose medical condition arose after his arrest, and the burden incarceration would

place on his young family.

       The District Court indicated that it reviewed a letter of support from Mr. Bolden’s

fiancé and likewise considered her medical condition. The impact that Bolden’s

incarceration would have on his family was also considered. The District Court indicated

it considered the Probation Office’s recommendation, the arguments made by Bolden’s

counsel and the Government, as well as Bolden’s personal statement to the Court. The


                                              2
District Court sentenced Bolden to twenty-four months imprisonment. Bolden timely

filed a Notice of Appeal. Counsel filed a brief with this Court as well as a motion to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that this appeal

raises no nonfrivolous issues. Bolden did not file a pro se brief. We have jurisdiction

under 28 U.S.C. § 1291. We will grant counsel’s motion to withdraw, and will also

affirm the judgment of sentence ordered by the District Court.

                                             II.

       Under Anders, a lawyer may “withdraw from a case when the indigent criminal

defendant he represents wishes to pursue frivolous arguments on appeal.” United States v.

Youla, 241 F.3d 296, 299 (3d Cir. 2001). The lawyer must conduct a “conscientious

examination of” the case, and if she determines the “case to be wholly frivolous,” she

must file a brief “referring to anything in the record that might arguably support the

appeal.” Id. (quoting Anders, 386 U.S. at 744). Counsel must also explain the faults in

the purportedly frivolous arguments. Id. at 300. If the court, upon independent review of

the record, agrees that the case is wholly frivolous, then it “can grant counsel’s motion to

withdraw and dismiss the appeal under federal law.” Id. at 299.

       Here, counsel’s brief identifies one issue – namely the reasonableness of Bolden’s

sentence. We review sentences imposed upon revocation of supervised release for

reasonableness with regard to the factors set forth in 18 U.S.C. § 3553(a). United States

v. Bungar, 478 F.3d 540, 542 (3d Cir. 2007).

       We review the procedural and substantive reasonableness of a district court's

sentence upon revocation of supervised release for abuse of discretion. See United States


                                             3
v. Bungar, 478 F.3d 540, 542 (3d Cir. 2007). Absent procedural error, we will affirm the

sentencing court “unless no reasonable sentencing court would have imposed the same

sentence on that particular defendant for the reasons the district court provided.” United

States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

       Here, the record establishes that the District Court committed no significant

procedural error. It considered Bolden’s arguments as well as the Government’s position

in favor of a within-guidelines sentence. The District Court explained that it was taking

into account the factors set forth in § 3553(a), including among others, the nature and

circumstances of the offense, Bolden’s criminal history, the sentencing range established

for the offense, efforts at rehabilitation, the need to protect the public, evidence of

recidivism, the need to protect the public, the need to promote respect for the law, and the

goals of the Sentencing Guidelines. That is to say, the record establishes that the District

Court followed the proper procedures. We, therefore, cannot say that no reasonable

sentencing court would have imposed this sentence in this case. See, e.g., United States

v. Doe, 617 F.3d 766, 770 (3d Cir. 2010).

                                              III.

       We find that counsel here has adequately shown that there are no nonfrivolous

appealable issues for review. Furthermore, our independent review of the record reveals

that there are no appealable issues of merit. Therefore, Counsel’s motion for leave to

withdraw is granted and the District Court’s finding that Bolden violated the terms of his

supervised release and the court’s subsequent sentence will be affirmed. In addition, we

certify that the issues presented lack legal merit and that counsel is not required to file a


                                               4
petition for writ of certiorari with the Supreme Court of the United States. See Third

Circuit Local Rule 109.2(b).




                                            5